NOTICE OF ALLOWABILITY
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art (considered as a whole) neither anticipates nor renders obvious the removable agitator assembly or cleaning device having the removable agitator assembly comprising the agitator having a drive side and a non-driven side, with the non-driven side comprising an end cap that is removably mounted within an agitator mounting chamber, with the end cap comprising a distal end extending outward from the end cap body in a first radial direction disposed within a first plane that includes the axis of rotation of agitator and either (a; claim 31) the distal end of the tab does not contact the agitator mounting cavity when the cap is mounted in the agitator mounting cavity, (b; claim 42) the distal end of the tab is configured to be engaged by an engaging structure on an external cover in a closed position on the surface cleaning head or (c; claim 53) the agitator is removable through a top opening in the housing and (functional configuration defining over prior art for all independent claims) the distal end of the tab is positioned such that a radially outward force applied to the distal end of the tab in the first radial direction causes the non-driven end to be removed from the agitator chamber through the top opening in the upper portion of the surface cleaning head housing in a direction substantially only within the first plane in combination with the rest of the limitations set forth in the independent claims.  
Newly cited WO 2011/158596 reference is considered to be particularly relevant to the claimed invention, having a radially extending tab (60u; Figs. 14 and 18), but the agitator being removed by an axial force applied to the tab, as opposed to the radially directed force set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        12 August 2022